EXHIBIT B
Form LR 26.2. MODEL CONFIDENTIALITY ORDER

                             UNITED STATES DISTRICT COURT                                      Formatted: Font: Not Bold
                                       FOR THE

                           NORTHERN DISTRICT OF ILLINOIS                                       Formatted: Title, Left, Space After: 18 pt
                                EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                   Case No: 1:19-cv-01610
                                )
                                )
                                v.                                                  )
                                )
                                )                   Civil No.
       Plaintiff                )                   District Judge Andrea Wood
                                )                   Magistrate Judge
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

                           AGREED CONFIDENTIALITY ORDER

               v.                               )
                                                )
       Defendant                                )
                                                )

                                 [Agreed] Confidentiality Order

       [if by agreement] The parties to this Agreed Confidentiality Order have agreed to the   Formatted: Body Text 2J, Indent: First line: 0"


terms of this Order; accordingly, it is ORDERED:
        [if not fully agreed] A party to this action has moved that the Court enter a
confidentiality order. The Court has determined that the terms set forth herein are appropriate to
protect the respective interests of the parties, the public, and the Court. Accordingly, it is
ORDERED:

       1.      1. Scope. Definitions.

               (a)    “Action” means the above-captioned action, and any and all cases

consolidated or coordinated with it.

               (b)    “Covered MLSs” is defined according to the Consolidated Amended Class

Action Complaint (ECF No. 84) or any superseding complaint filed in this Action.

               (c)    “Discoverable Information” means allAll materials produced or adduced in

the course of discovery, including Documents, ESI, initial disclosures, responses to discovery

requests, deposition testimony and exhibits, and information derived directly therefrom.

               (d)    “Document” is synonymous with the meaning and equal in scope to the

usage of this term in Federal Rule of Civil Procedure 34(a)(1).

               (e)    “ESI” or “Electronically Stored Information” is synonymous with the

meaning and equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a)(1).

               (f)    “Franchisee of a Party” means a Party’s franchisee and franchisee

employees.

               (g)    “Party” means a Party to this Action, including all of its officers, directors,

and employees.

               (h)    “Producing Party” means any Party or non-Party who produces

Discoverable Information.

               (i)    “Receiving Party” means a Party to this Action to whom Discoverable

Information is produced.
         2.     (hereinafter collectively “documents”),Scope. All Discoverable Information,                Formatted: Heading 1


regardless of the medium or manner generated, stored, maintained or revealed (including, among

other things, initial disclosures, responses to discovery requests, deposition testimony, and

exhibits), shall be subject to this Order concerning Confidential or Highly Confidential - Outside

Counsel Eyes Only Information as defined below. This Order shall apply to any Party (including

all of its officers, directors, employees, retained experts, outside counsel (and their support staff)).

This Order is subject to the Local Rules of this District and the Federal Rules of Civil Procedure

on matters of procedure and calculation of time periods.

         3.    2. Confidential Information. As used in this Order, “Confidential Information”

means any Discoverable Information that contains confidential or proprietary business,

commercial, research, personnel, product or financial content belonging to the Producing Party, or

by the Designating Party if different from the Producing Party, and which isinformation designated

as “CONFIDENTIAL - -SUBJECT TO PROTECTIVE ORDER” for purposes of this litigation.

Confidential Information may fallby the producing party that falls within one or more of the

following categories: (a) information prohibited from disclosure by statute or contractual

agreement; (b) information that reveals trade secrets; (c) research, technical, commercial or

financial information that the party has maintained as confidential; (d) medical information

concerning any individual; (e) personal identity information; (ef) income tax returns (including

attached schedules and forms), W-2 forms and 1099 forms; or (fg) personnel or employment

records of a person who is not a party to the case. Discoverable Information or documents that

isare available to the public may not be designated as Confidential Information.

         4.    Highly Confidential - Outside Counsel Eyes Only Information. As used in this

Order,        “Highly       Confidential        -       Outside        Counsel        Eyes        Only
Information” means any Discoverable Information that a Producing Party, or the Designating Party

if different from the Producing Party, believes to be so highly sensitive that: (i) it is the subject of

reasonable efforts to maintain its secrecy; (ii) it is sufficiently valuable and secret to afford a

potential or actual advantage over others; (iii) its disclosure to existing or potential business

competitors or customers would cause injury to the business, commercial, competitive, or financial

interests of the producing Party; and (iv) it is designated as “HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PROTECTIVE ORDER” for purposes of

this litigation. By way of example only, Highly Confidential - Outside Counsel Eyes Only

Information may include but is not limited to: (a) current or future business strategies and other

strategic planning information; (b) projections or plans regarding performance, budgets,

production, output, sales, marketing or distribution practices; (c) research and development

information; (d) manufacturing know-how or technology; (e) board of directors materials and

presentations; (f) customer lists or information; (g) negotiation strategies; (h) proprietary software,

systems, or processes; (i) margin, cost, and pricing information; (j) trade secrets; or (k) intellectual

property. If required by applicable privacy laws, Highly Confidential - Outside Counsel Eyes Only

Information may also include personnel files that are designated as such for purposes of this

litigation.

        5.     3. Designation.                                                                             Formatted: Heading 1


               (a)      If any Discoverable Information contains Confidential or Highly

Confidential - Outside Counsel Eyes Only Information, a Party may designate the Discoverable

Information as Confidential, or Highly Confidential - Outside Counsel Eyes Only(a) A party may

designate a document as Confidential Information for protection under this Order by placing or

affixing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY
CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PROTECTIVE

ORDER” on the Discoverable Information and on all copies in a manner that will not interfere

with the legibility of the Discoverable Information. To the extent Discoverable Information is

produced in a form in which placing or affixing the words “CONFIDENTIAL — SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY

- SUBJECT TO PROTECTIVE ORDER” on the Discoverable Information is not practicable, the

Party may designate the Discoverable Information as confidential by cover letter, slip sheet, or by

affixing a label to the production media containing the Discoverable Information.on the document

and on all copies in a manner that will not interfere with the legibility of the document. As used in

this Order, “copies” includes electronic images, duplicates, extracts, summaries or descriptions

that contain the Confidential or Highly Confidential - Outside Counsel Eyes Only Information.

The marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior

to or at the time of the Discoverable Information isdocuments are produced or disclosed. Applying

suchthe marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to Discoverable

Informationa document does not necessarily mean that the Discoverable Informationdocument has

any status or protection by statute or otherwise except to the extent and for the purposes of this

Order. Any copies that are made of any Discoverable Informationdocuments marked

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL -

OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PROTECTIVE ORDER” shall also be so

marked, except that indices, electronic databases or lists of Discoverable Informationdocuments

that do not contain substantial portions or images of the text of Discoverable Information

designated as Confidential or Highly Confidential - Outside Counsel Eyes Only
Informationmarked documents and do not otherwise disclose the substance of the Confidential or

Highly Confidential - Outside Counsel Eyes Only Information are not required to be marked.

               (b)     (b) The designation of Discoverable Informationa document as Confidential

or Highly Confidential - Outside Counsel Eyes Only Information is a certification by an attorney

or a party appearing pro se that the Discoverabledocument contains Confidential Information

contains highly sensitive information as defined in this order.

4. Depositions.                                                                                          Formatted: Font: Bold


Alternative A. Deposition testimony is protected by this Order only if designated as
“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the record at the time the
testimony is taken. Such designation shall be specific as to the portions that contain Confidential
Information. Deposition testimony so designated shall be treated as Confidential Information
protected by this Order until fourteen days after delivery of the transcript by the court reporter to
any party or the witness. Within fourteen days after delivery of the transcript, a designating party
may serve a Notice of Designation to all parties of record identifying the specific portions of the
transcript that are designated Confidential Information, and thereafter those portions identified in
the Notice of Designation shall be protected under the terms of this Order. The failure to serve a
timely Notice of Designation waives any designation of deposition testimony as Confidential
Information that was made on the record of the deposition, unless otherwise ordered by the
Court.

       6.      Alternative B. Unless all Partiesparties agree otherwise on the record at the time        Formatted: Heading 1


the deposition testimony is taken, all deposition testimony taken in this case shall be treated as

Confidential Information for a period of forty-five (45) days after the date of the deposition. If

counsel for the party being deposed states on the record that the deposition testimony should be

treated as Highly Confidential - Outside Counsel Eyes Only Information, such testimony will be

treated as Highly Confidential - Outside Counsel Eyes Only Information for the forty-five (45)

day after the date of the deposition. until the expiration of the following: No later than the forty-

five (45th)fourteenth day after the date of the deposition, a Party may serve a Notice of Designation

to all Parties of record and the court reporter for the deposition in question as to specific pages of

the transcript that are designated Confidential or Highly Confidential - Outside Counsel Eyes Only
Information, and thereafter those portions identified in the Notice of Designation shall be protected

by the terms of this Order. In thetranscript is delivered to any party or the witness, and in no event

that a deposition transcript is not available within thirty days to the designating Party, then the

Parties shall meet and confer in good faith about the appropriate deadline for a Notice of

Designation. The Partieslater than 60 days after the testimony was given, Within this time period,

a party may elect to have the court reporter provide a final copy of the transcriptserve a Notice of

Designation to all parties of record as to specific portions of the testimony that reflects any

designations of pages of the transcript asare designated Confidential or Highly Information, and

thereafter only those portions identified in the Notice of Designation shall be protected by the

terms of this Order. The failure to serve a timely Notice of Designation shall waive any designation

of testimony taken in that deposition as Confidential - Outside Counsel Eyes Only Information in,

unless otherwise ordered by the lower left-hand corner of each designated pageCourt.

       7.      5. Protection of Discoverable Information, including Confidential or Highly

Confidential - Outside Counsel Eyes Only Material.

               (a)     (a) General Protections. Except as set forth below, all Discoverable

Confidential Information, including Confidential or Highly Confidential - Outside Counsel Eyes

Only Information, shall not be used or disclosed by the Partiesparties, counsel for the Partiesparties

or any other persons identified in subparagraph (b) for any purpose whatsoever other than the

prosecution or defense of claims in, or the settlement of, this Actionin this litigation, including any

appeal thereof. In this[INCLUDE IN PUTATIVE CLASS ACTION CASE: In a putative class

action, Confidential or Highly Confidential - Outside Counsel Eyes Only Information may be

disclosed only to the named plaintiffsplaintiff(s) and only in accordance with this Order, and may

not be disclosednot to any other member of the putative class unless and until a class including the
putative member has been certified. Nothing in this Order, however, shall prevent or prejudice any

Party designating Discoverable Information as from using its own such designated Information for

any purpose, including privately disclosing its own to others not mentioned in this Paragraph 7,

and such private disclosure shall not waive the protections of this Order..]

               (b)     (b) Limited Third-Party Disclosures. The Partiesparties and counsel for

the Partiesparties shall not disclose or permit the disclosure of any DiscoverableConfidential

Information to any third person or entity apart from the Producing Party except as set forth below

in subparagraphs (l)-(12) and (1)-(9), respectively.). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

               (1)     (1) Counsel. Outside or in house counsel Counsel for the Partiesparties and

                       employees, agents, or independent contractors of such of counsel who have

                       responsibility for the preparation and trial of the Actionaction;

               (2)     Parties. Confidential Information from a producing party may be shared

                       with(2)   Parties.   Individual        Parties   that     did   not     produce   the

                       Informationparties and employees of the Party,a party but only to the extent

                       counsel has a determines in good-faith basis for believing such Confidential

                       Information    is    relevant     to      events,       transactions,    discussions,

                       communications or data about which the individual Party, or employee has

                       knowledge, and faith that the employee’s assistance is reasonably necessary

                       to the conduct of the Actionlitigation in which the Informationinformation

                       is disclosed; disclosure to such individual Party, or employee is limited to

                       the portion of the Information about such events, transactions, discussions,

                       communications, or data;
(3)   Franchisees of the Producing Party, but only to the extent counsel has: (i) a

      good-faith basis for believing the Franchisee has seen such Confidential

      Information, such as franchise policies and procedures,; (ii) the

      Franchisee’s assistance is reasonably necessary to the conduct of the Action

      in which the Information is disclosed; and (iii) disclosure to such Franchisee

      is limited to the portion of the Confidential Information about such events,

      transactions, discussions, communications, or data, and no Franchisee shall

      be shown any contracts or agreements to which that Franchisee is not a

      party;

(4)   (3) The Court and its personnel;                                                 Formatted: Heading 3


(5)   (4) Court Reporters and Recorders. Court reporters and recorders engaged

      for depositions, hearings, or trial in this Action;

(6)   (5) Contractors. Those persons specifically engaged for the limited purpose

      of making copies of Confidential Informationdocuments or organizing or

      processing such Informationdocuments, including outside vendors hired to

      process ESI in this Action, but only after such persons have completed the

      certification contained in Attachment A to this Orderelectronically stored

      documents;

(7)   (6) Consultants and Experts. Consultants, investigators, or experts, and their

      staff, employed by the Partiesparties or counsel for the Partiesparties to

      assist in the preparation and trial of this Action,action but only after such

      persons have completed the certification contained in Attachment A,

      Acknowledgment of Understanding and Agreement to this OrderBe Bound;
(8)   Jury Consultants. Professional jury or trial consultants, and their staff, and

      mock jurors(7) Witnesses at depositions. During their depositions,

      witnesses in this action to whom disclosure is reasonably necessary for this

      Action, and who are assisting counsel for a Party, but only after such

      persons have completed the certification contained in Attachment A to this

      Order, and provided that no such person may retain any Confidential

      Information or copies thereof or any notes or other memorialization of such

      Information, and the same must be immediately destroyed upon the

      conclusion of service;

(9)   Witnesses, including Rule 30(b)(6) Deponents. During or in preparing for

      their depositions or their testimony at trial or any hearing in this Action,

      witnesses to whom disclosure is reasonably necessary, provided that

      counsel for the party intending to disclose the Confidential Information has

      a good-faith basis for believing such Information is relevant to events,

      transactions, discussions, communications or data about which the witness

      is expected to testify or about which the witness may have knowledge..

      Witnesses shall not retain a copy of any Confidential Information, except

      that witnesses may receive a copy of all exhibits marked at their depositions

      in connection with review of the transcripts but shall be required to return

      to the court reporter or delete any copies of such exhibits within a 30 day

      period. Pages of transcribed testimony or exhibits to depositions that are

      designated as Confidential Information pursuant to Paragraph 6 may not be

      disclosed to anyone except as permitted under this Order.
(10)   Author or recipient. The author or recipient of the Confidential Information

       (not including a person who received such Information solely in the course

       of litigation);

(11)   Identified Persons. Any person whose conduct is purported to be identified

       in the document, provided that counsel for the party intending to disclose

       the information has a good faith basis for believing such Confidential

       Information is relevant to the transactions or occurrences that give rise to

       this litigation and is relevant to events, transactions, discussions,

       communications or data about which the person has knowledge, disclosure

       to such person is limited to the portion of the document in which the person

       or person’s conduct is identified or referenced, such person has completed

       the certification contained in Attachment A to this Order, and such person

       does not retain a copy of the Confidential Information;

(12)   Sitzer Action. Without prejudice to the pending motions under Section

       1404 and 1406, any confidential materials produced in this litigation, with

       the exception of materials pertaining only to Covered MLSs, may be

       provided to outside counsel in Sitzer v. NAR subject to the requirements of

       all Confidentiality Orders entered in that litigation.

(13)   Mediator.     Any mediator or settlement officer, and their supporting

       personnel, mutually agreed upon by any of the Parties engaged in settlement

       discussions relating to this Action; and
             (14)   Others by Consent. Other persons only by written consent of the Producing

                    Party or upon order of the Court and on such conditions as may be agreed

                    or ordered, but such consent shall not be unreasonably withheld.

      The following categories of persons may be allowed to review Highly Confidential -

Outside Counsel Eyes Only Information:

             (1)    Outside Counsel. Outside counsel for the Parties and employees, agents,

                    and independent contractors of such counsel who have responsibility for the

                    Action, provided that such individuals do not regularly participate in the

                    commercial business activities of the Party;

             (2)    The Court and its personnel;

             (3)    Court Reporters and Recorders. Court reporters and recorders engaged for

                    depositions, hearings, or trial in this Action;

             (4)    Contractors. Those persons specifically engaged for the limited purpose of

                    making copies of Highly Confidential - Outside Counsel Eyes Only

                    Information or organizing or processing such Information, including

                    outside vendors hired to process ESI, but only after such persons have

                    completed the certification contained in Attachment A to this Order;

             (5)    Consultants and Experts. Consultants, investigators, or experts, and their

                    staff, employed by the Parties or counsel for the Parties to assist in the

                    preparation and trial of this Action, but only after such persons have

                    completed the certification contained in Attachment A to this Order;

             (6)    Jury Consultants. Professional jury or trial consultants, and their staff, and

                    mock jurors to whom disclosure is reasonably necessary for this Action, and
      who are assisting counsel for a Party, but only after such persons have

      completed the certification contained in Attachment A to this Order, and

      provided that no such person may retain any Highly Confidential - Outside

      Counsel Eyes Only Information or copies thereof or any notes or other

      memorialization of such Information, and the same must be immediately

      destroyed upon the conclusion of service;

(7)   Witnesses, including 30(b)(6) Deponents. During or in preparation for their       Formatted: Heading 3


      depositions or testimony at trial or any hearing in this Action, witnesses to

      whom disclosure is reasonably necessary, provided that counsel for the

      Party intending to disclose the information has a good-faith basis for

      believing such Highly Confidential - Outside Counsel Eyes Only

      Information     is   relevant    to   events,    transactions,    discussions,

      communications or data about which the witness is expected to testify or

      about which the witness may have knowledge. Witnesses shall not retain

      any copy of Highly Confidential - Outside Counsel Eyes Onlydocuments

      containing Confidential Information, except witnesses may receive a copy

      of all exhibits marked at their depositions in connection with review of the

      transcripts but shall be required to return to the court reporter or delete any

      copies of such Information within a 30 day period.. Pages of transcribed

      deposition testimony or exhibits to depositions that are designated as Highly

      Confidential - Outside Counsel Eyes Only Information pursuant to the

      process set out in this Order must be separately bound by the court reporter

      and may not be disclosed to anyone except as permitted under this Order.
(8)    Identified Persons. Any person whose conduct is purported to be identified

       in the Highly Confidential - Outside Counsel Eyes Only Information,

       provided that counsel for the party intending to disclose the information has

       a good faith basis for believing such Highly Confidential - Outside Counsel

       Eyes Only Information is relevant to the transactions or occurrences that

       give rise to this litigation and is relevant to events, transactions, discussions,

       communications or data about which the person has knowledge, disclosure

       to such person is limited to the portion of the Document in which the person

       or person’s conduct is identified or referenced, such person has completed

       the certification contained in Attachment A to this Order, and such person

       does not retain a copy of the Highly Confidential - Outside Counsel Eyes

       Only Information or any notes or other memorialization of such

       Information;

(9)    Sitzer Action. Without prejudice to the pending motions under Section

       1404 and 1406, any confidential materials produced in this litigation, with

       the exception of materials pertaining only to Covered MLSs, may be

       provided to outside counsel in Sitzer v. NAR subject to the requirements of

       all Confidentiality Orders entered in that litigation.

(10)   Mediator. Any mediator or settlement officer, and their supporting

       personnel, mutually agreed upon by any of the Parties engaged in settlement

       discussions relating to this Action;

(11)   (8) Author or recipient. The author or recipient of the Highly Confidential -        Formatted: Heading 3


       Outside Counsel Eyes Only Informationdocument (not including a person
                       who received the Information solelydocument in the course of litigation);

                       and

               (12)    (9) Others by Consent. Other persons only by written consent of the

                       Producing Partyproducing party or upon order of the Court and on such

                       conditions as may be agreed or ordered, but such consent shall not be

                       unreasonably withheld.


       Notwithstanding the foregoing, Highly Confidential – Outside Counsel Eyes Only

Information containing current, future, or planned pricing, margin, cost, sales, or customer

information, or current, future, or planned business plans of a Producing Party cannot be disclosed

to any other Party or individual who is a competitor of, or is employed by a competitor of, the

Producing Party without either prior written consent of the Producing Party or consent on the

record at deposition by the Producing Party prior to the Highly Confidential – Outside Counsel

Eyes Only Information being disclosed to the witness. Such consent shall not be unreasonably

withheld.

       To the extent any person is required to complete the certification contained in Attachment

A to this Order, facsimile signatures or signatures transferred in electronic format (e.g., PDF) shall

be treated as original signatures purposes of this Order.

               (c)     (c) Control of Information. Documents. Counsel for the Partiesparties             Formatted: Heading 2


shall make reasonable efforts to prevent unauthorized or inadvertent disclosure of Confidential or

Highly Confidential - Outside Counsel Eyes Only Information. Counsel shall maintain the

originals of the forms signed by persons acknowledging their obligations under this Order for a

period of three years after the termination of the case.
       8.      Absent Class Members. Confidential or Highly Confidential - Outside Counsel

Eyes Only Information may not be disclosed to absent members of a certified class (each an

“Absent Class Member”) who have not intervened or otherwise appeared in this Litigation, except

under the circumstances described in Paragraph 7(b) of this Order. If, however, Confidential or

Highly Confidential - Outside Counsel Eyes Only Information is contained in a filing with the

Court pursuant to Paragraph 10 of this Order, such filing may be disclosed to counsel for the

Absent Class Member (or the Absent Class Member if not represented) for purposes of evaluating

any settlement affecting the Absent Class Member, provided that such counsel, if any, and the

Absent Class Member have completed the certification contained in Attachment A to this Order.

       9.      6. Inadvertent Failure to Designate.          An inadvertent failure to designate        Formatted: Heading 1


Discoverable Informationa document as Confidential or Highly Confidential - Outside Counsel

Eyes Only Information does not, standing alone, waive the right to so designate the

Information.document; provided, however, that a failure to serve a timely Notice of Designation

of deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates Discoverable Informationa document as Confidential

or Highly Confidential - Outside Counsel Eyes Only Information after it was initially produced,

the receiving party, on notification of the designation, must make a reasonable effort to assure that

the Informationdocument is treated in accordance with the provisions of this Order. No party shall

be found to have violated this Order for failing to maintain the confidentiality of material during a

time when that material has not been designated Confidential or Highly Confidential - Outside

Counsel Eyes Only Information, even where the failure to so designate was inadvertent and where

the material is subsequently designated Confidential or Highly Confidential - Outside Counsel
Eyes Only Information. Upon request, the designating party must provide s replacement copy of

the Information or corrected overlay that displays the correct designationInformation.

        10.    7. Filing of Confidential or Highly Confidential - Outside Counsel Eyes Only

Information.     This Order does not, by itself, authorize the filing of any Discoverable

Informationdocument under seal. Any party wishing to file Discoverable Informationa document

designated as Confidential or Highly Confidential - Outside Counsel Eyes Only Information in

connection with a motion, brief or other submission to the Court must comply with Local RuleLR

26.2.

        11.    8. No Greater Protection of Specific Information. Documents. Except on

privilege grounds not addressed by this Order, no Partyparty may withhold information from

discovery on the ground that it requires protection greater than that afforded by this Order unless

the Partyparty moves for an order providing such special protection. Notwithstanding this

paragraph or any other provision in this Order, any producing party may in good faith redact

information in Discoverable Information for purposes of protecting “personally identifiable

information” (“PII) or “personally identifiable health information” (PIHI”) to protect an

individual’s personal financial or personal health information. Examples of such PII or PIHI

include, but are not limited to, Social Security numbers, bank account numbers, credit card

numbers, and communications with or from a medical professional or an insurance provider

discussing an individual’s medical condition, symptoms, medications and/or treatment.

        12.    9. Challenges by a Party to Designation as Confidential or Highly Confidential

- Outside Counsel Eyes Only Information.                The designation of any Discoverable

Informationmaterial or document as Confidential or Highly Confidential - Outside Counsel Eyes
Only Information is subject to challenge by any Partyparty. The following procedure shall apply

to any such challenge.

                (a)      (a) Meet and Confer.        A Partyparty challenging the designation of

Confidential or Highly Confidential - Outside Counsel Eyes Only Information must do so in good

faith and must begin the process by conferring directly with counsel for the designating Partyparty.

In conferring, the challenging Partyparty must explain the basis for its belief that the confidentiality

designation was not proper and must give the designating Partyparty an opportunity to review the

designated Informationmaterial, to reconsider the designation, and, if no change in designation is

offered, to explain the basis for the designation. The designating Partyparty must respond to the

challenge within five (5) business days of the meet and confer.

                (b)      (b) Judicial Intervention.      A Partyparty that elects to challenge a

confidentiality designation may file and serve a motion that identifies the challenged

Informationmaterial and sets forth in detail the basis for the challenge. Each such motion may not

exceed five (5) pages and must be accompanied by a competent declaration that affirms that the

movant has complied with the meet and confer requirements of this procedure outlined above..

The burden of persuasion in any such challenge proceeding shall be on the designating party. The

designating Party shall have the right to respond to any motion filed by a challenging Party. Until

the Court rules on the challenge, all Partiesparties shall continue to treat the Informationmaterials

as it has been marked, whether that be Confidential or Highly Confidential - Outside Counsel Eyes

Only Information, under the terms of this Order. As such, any motion challenging a confidentiality

designation must not publicly file the Information with contested designations nor describe them

in a manner that would reveal Confidential or Highly Confidential - Outside Counsel Eyes Only

Information.
            13.   10. Action by the Court. Applications to the Court for an order relating to

Informationmaterials or documents designated Confidential or Highly Confidential - Outside

Counsel Eyes Only Information shall be by motion. Nothing in this Order or any action or

agreement of a Partyparty under this Order limits the Court’s power to issuemake orders

concerning the disclosure of Informationdocuments produced in discovery or at trial in this Action.

11. Use of Confidential or Highly Confidential - Outside Counsel Eyes Only Documents or
Information at Trial. This protective order Nothing in this Order shall apply until the                  Formatted: Font: Bold
commencement ofbe construed to affect the use of any document, material, or information at any
trial. or hearing. A party that intends to present or that anticipates that another party may present
Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’
attention by motion or in a pretrial memorandum without disclosing the Confidential
Information. The Court may thereafter issuemake such orders as are necessary to govern the use
of such documents or information at trial.

            14.   12. Confidential or Highly Confidential - Outside Counsel Eyes Only Information

at trial.

            15.   Third Parties. The Parties in conducting discovery from third parties shall attach

this Order to a copy of any subpoena or other discovery request. Third parties from whom

discovery is requested are entitled to the protections of this Order in responding to such requests.

            16.   Subpoenaed or Ordered Produced in Other Litigation.                                    Formatted: Heading 1


                  (a)    (a) If a Receiving Partyreceiving party is served with a subpoena or an order

issued in other litigation that would compel disclosure of any Informationmaterial or document

designated                                            in                                          this

Actionaction as by another PartyConfidential Information, the Receiving Partyreceiving party

must so notify the designating Party, and the Producing Party if different from the designating

Partyparty, in writing, immediately and in no event more than three court days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.
               (b)     (b) The Receiving Partyreceiving party also must immediately inform in

writing the party who caused the subpoena or order to issue in the other litigation that some or all

of the material covered by the subpoena or order is the subject of this Order. In addition, the

Receiving Partyreceiving party must deliver a copy of this Order promptly to the party in the other

action that caused the subpoena to issue.

               (c)     (c) The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating Party and/or Producing Partyparty in this

Actioncase an opportunity to try to protect its Confidential or Highly Confidential - Outside

Counsel Eyes Only Information. in the court from which the subpoena or order issued. The

designating Partyparty shall bear the burden and the expense of seeking protection in that court of

its Confidential or Highly Confidential - Outside Counsel Eyes Only Information, and nothing in

these provisions should be construed as authorizing or encouraging a Receiving Partyreceiving

party in this Actionaction to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the Partyparty has in its possession, custody or control

Information designated as Confidential or Highly Confidential - Outside Counsel Eyes Only

Information by the other party to this case.

               (d)     Nothing in this Confidentiality Order prohibits production by a Party to this

Order of Information designated Confidential or Highly Confidential - Outside Counsel Eyes Only

in response to a valid subpoena or other process by a government agency, so long as the party

receiving such a request provides notice to all parties to this matter pursuant to ¶ 16(a) above.

       17.     13. Challenges by Members of the Public to Sealing Orders. A Partyparty or                 Formatted: Heading 1


interested member of the public has a right to challenge the sealing of particular
Informationdocuments that hashave been filed under seal, and the party asserting confidentiality

will have the burden of demonstrating the propriety of filing under seal.

       18.        Unauthorized Disclosure or Use. If a Party learns that it or its counsel, officers,

directors, employees, consultants, experts or other agents have disclosed Information designated

Confidential or Highly Confidential - Outside Counsel Eyes Only Information in any circumstance

not authorized under this Order, that Party must within two (2) business days of learning of such

disclosure (a) notify the designating Party, and the Producing Party if different from the

designating Party, of the disclosure and all pertinent facts relating thereto, (b) make every

reasonable effort to prevent further disclosure by each unauthorized person who received such

information, (c) use reasonable best efforts to retrieve all copies of the protected Information

disclosed to unauthorized persons, (d) inform the person or persons to whom unauthorized

disclosures were made of the terms of this Order, and (e) request that each such person has

completed the certification contained in Exhibit A to this Order.

       19.        14. Obligations on Conclusion of Litigation.                                          Formatted: Heading 1


                  (a)    (a) Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry in this Action of final judgment not subject to

further appeal.

                  (b)    (b) Obligations at Conclusion of Litigation. Within sixty-three (63) days

after dismissal or entry in this Action of final judgment not subject to further appeal, all

Confidential and Highly Confidential - Outside Counsel Eyes Only Information and

Informationdocuments marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”, or

“HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY                                  - SUBJECT TO

PROTECTIVE ORDER” under this Order, including copies as defined in Paragraph 53(a), shall
be either returned to the Producing Party or the Receiving Party may elect to destroy the

Information and certify to the Producing Party that it has done so,producing party unless: (1) the

Informationdocument has been offered into evidence or filed without restriction as to disclosure;

(2) the parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                (c)     (c)   Retention     of   Work      Product     and     one    set   of    Filed

InformationDocuments. Notwithstanding the above requirements to return or destroy

Informationdocuments, counsel may retain (1) attorney work product, including an index that

refers or relates to designated Confidential or Highly Confidential - Outside Counsel Eyes Only

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential or Highly Confidential - Outside Counsel Eyes Only Information, and (2) one

complete set of all Informationdocuments filed with the Court including those filed under seal.

Any retained Confidential or Highly Confidential - Outside Counsel Eyes Only Information shall

continue to be protected under this Order. An attorney may use his or her work product in

subsequent litigation, provided that its use does not disclose or use Confidential or Highly

Confidential - Outside Counsel Eyes Only Information.

                (d)     (d) Deletion of InformationDocuments filed under Seal from Electronic

Case Filing (ECF) System. Filings under seal shall be deleted from the ECF system only upon                Formatted: Font: Bold


order of the Court.

        20.    15. Order Subject to Modification. This Order shall be subject to modification

by the Court on its own initiative or on motion of a Partyparty or any other person with standing

concerning the subject matter.
         21.   16. No Prior Judicial Determination.          This Order is entered based on the

representations and agreements of the Partiesparties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any Information

document or material designated Confidential or Highly Confidential - Outside Counsel Eyes Only

Information by counsel or the parties is entitled to protection under Rule 26(c) of the Federal Rules

of Civil Procedure or otherwise until such time as the Court may rule on a specific

Informationdocument or specific issue.

         22.   17. Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the Partiesparties, and persons made subject to this

Order by its terms.

         23.   Miscellaneous.

               (a)     Right to Object. By stipulating to the entry of this Order, no Party waives

any right it otherwise would have to object to disclosing or producing any Discoverable

Information on any ground not addressed in this Order. No Party waives any right to object on

any ground to the use in evidence of any Discoverable Information covered by this Order.

               (b)     Additional Parties. In the event that a new Party is added, substituted, or

otherwise brought into this Action, this Order will be binding on and inure to the benefit of the

new Party.

   So Ordered.                                                                                          Formatted: Font: Not Bold, Not Italic
                                                                                                        Formatted: SignatureByLine
Dated:
                                                       HON. ANDREA WOOD
Dated:                                                ________________________________

                                                       U.S. District Judge                              Formatted: SignatureByLine, Indent: Left: 3.56", First line:
                                                                                                        0", Tab stops: 2", Right + 3.56", Left + 6", Left
                                                 U.S. Magistrate Judge


[Delete signature blocks if not wholly by agreement]
WE SO agree to be boundMOVE and agree to abide by the                                      Formatted: Font: Not Bold
terms of this Order:                                                                       Formatted: Font: Not Bold
                                                                                           Formatted: Font: Not Bold
                                                                                           Formatted: Block Text J, Space After: 30 pt
                                                                                           Formatted: Font: Not Bold
                                                                                           Formatted: Font: Italic
Counsel for Plaintiffs                        Counsel for Homeservices of America,
                                                                                           Formatted: Block Text J
                                              Inc., BHH Affiliates, LLC, HSF Affiliates,
_____________________________________         LLC, The Long & Foster Companies, Inc.
Steve W. Berman (Bar No. 3126833)
 steve@hbsslaw.com
HAGENS BERMAN SOBOL SHAPIRO LLP               Matthew B. Barr
1301 Second Avenue, Suite 2000                 matthew.barr@btlaw.com
Seattle, WA 98101                             Matthew T. Ciulla
Telephone: (206) 623-7292                      matthew.ciulla@btlaw.com
                                              Karoline E. Jackson
Daniel Kurowski                                kjackson@btlaw.com
 dank@hbsslaw.com                             Robert D. Macgill
HAGENS BERMAN SOBOL SHAPIRO LLP                robert.macgill@btlaw.com
455 North Cityfront Plaza Drive, Suite 2410   BARNES & THORNBURG LLP
Chicago, IL 60611                             11 South Meridian Street
Telephone: (708) 628-4949                     Indianapolis, IN 46204
                                              (317) 231-6498
Jeff D. Friedman
 jefff@hbsslaw.com                            Denise A. Lazar
Rio S. Pierce                                  denise.lazar@btlaw.com
 riop@hbsslaw.com                             BARNES & THORNBURG LLP
HAGENS BERMAN SOBOL SHAPIRO LLP               One North Wacker Drive, Suite 4400
715 Hearst Avenue, Suite 202                  Chicago, IL 60606
Berkeley, CA 94710                            (312) 214-4816
Telephone: (510) 725-3000
                                              Jay N. Varon
Carol V. Gilden (Bar No. 6185530)              jvaron@foley.com
 cgilden@cohenmilstein.com                    Jennifer M. Keas
COHEN MILSTEIN SELLERS & TOLL                  jkeas@foley.com
PLLC                                          FOLEY AND LARDNER LLP
190 South LaSalle Street, Suite 1705          3000 K Street NW, Suite 600
Chicago, IL 60603                             Washington, DC 20007
Telephone: (312) 357-0370                     (202) 672-5436

Daniel A. Small                               Erik Kennelly
 dsmall@cohenmilstein.com                      ekennelly@foley.com
Kit A. Pierson                                FOLEY & LARDNER LLP
 kpierson@cohenmilstein.com                   321 N. Clark St., Suite 2800
Benjamin D. Brown                             Chicago, IL 60654
 bbrown@cohenmilstein.com                     (312) 832-4588
Robert A. Braun
  rbraun@cohenmilstein.com
COHEN MILSTEIN SELLERS & TOLL              Counsel for Keller Williams Realty, Inc.
PLLC                                       Timothy Ray
1100 New York Ave. NW, Fifth Floor          Timothy.Ray@hklaw.com
Washington, DC 20005                       Martin G. Durkin
Telephone: (202) 408-4600                   martin.durkin@hklaw.com
                                           William F. Farley
Matthew R. Berry                            william.farley@hklaw.com
 mberry@susmangodfrey.com                  HOLLAND & KNIGHT LLP
SUSMAN GODFREY LLP                         131 South Dearborn Street
1201 Third Avenue, Suite 3800              30th Floor
Seattle, Washington 98101                  Chicago, IL 60603
Telephone: (206) 516-3880                  (312) 263-3600

Marc M. Seltzer                            David C. Kully
 mseltzer@susmangodfrey.com                 david.kully@hklaw.com
Steven G. Sklaver                          Anna P. Hayes
 ssklaver@susmangodfrey.com                 anna.hayes@hklaw.com
SUSMAN GODFREY L.L.P.                      HOLLAND & KNIGHT LLP
1900 Avenue of the Stars, Suite 1400       800 17th Street NW, Suite 1100
Los Angeles, California 90067              Washington, DC 20530
Telephone: (310) 789-3100                  (202) 469-5415

Beatrice C. Franklin
 bfranklin@susmangodfrey.com
SUSMAN GODFREY L.L.P.
1301 Avenue of the Americas                Counsel for Realogy Holdings Corp.
32nd Floor
New York, NY 10019                         ____________________________________
Telephone: (212) 336-8330                  Kenneth Michael Kliebard
                                            kenneth.kliebard@morganlewis.com
William H. Anderson                        MORGAN LEWIS & BOCKIUS LLP
 wanderson@hfajustice.com                  77 West Wacker Drive
HANDLEY FARAH & ANDERSON PLLC              Chicago, IL 60601-5094
4730 Table Mesa Drive, Suite G-200         (312) 324-1000
Boulder, CO 80305
Telephone: (303) 800-9109                  Stacey Anne Mahoney
                                            stacey.mahoney@morganlewis.com
Benjamin David Elga                        MORGAN, LEWIS & BOCKIUS LLP
 belga@justicecatalyst.org                 101 Park Avenue
Brian Shearer                              New York, NY 10178
 brianshearer@justicecatalyst.org          (212) 309-6000
JUSTICE CATALYST LAW
25 Broadway, Ninth Floor
New York, NY 10004


                                       7
Telephone: (518) 732-6703

Monte Neil Stewart                           Counsel for RE/MAX, LLC
 monteneilstewart@gmail.com
Russell E. Marsh                             Paula W. Render
 rmarsh@wmllawlv.com                          prender@jonesday.com
WRIGHT MARSH & LEVY                          Erin L. Shencopp
300 S. 4th Street, Suite 701                  eshencopp@jonesday.com
Las Vegas, NV 89101                          Odeshoo Hasdoo
Telephone: (702) 382-4004                     ehasdoo@jonesday.com
                                             JONES DAY
Vildan A. Teske                              77 W Wacker, Suite 3500
 teske@tkkrlaw.com                           Chicago, IL 60605
Marisa C. Katz                               (312) 782-3939
 katz@tkkrlaw.com
TESKE KATZ KITZER & ROCHEL PLLP
222 South Ninth Street, Suite 4050
Minneapolis, MN 55402                        Counsel for Defendant
Telephone: (612) 746-1558                    National Association of Realtors®

                                             ___________________________________
                                             Jack R. Bierig
                                              jbierig@schiffhardin.com
                                             Robert J. Wierenga
                                              rwierenga@schiffhardin.com
                                             Adam J. Diederich
                                              adiederich@schiffhardin.com
                                             Schiff Hardin LLP
                                             233 South Wacker Drive, Suite 7100
                                             Chicago, IL 60606
                                             312-258-5500 (Phone)
                                             312-258-5600 (Fax)




______________________________
Signature

______________________________
Printed Name

Counsel for: _________________________

Dated: __________


                                         7
WE SO MOVE and agree to abide by the
terms of this Order


______________________________
Signature

______________________________
Printed Name

Counsel for: _________________________

Dated: __________




                                         7
                                       ATTACHMENT A                                                Formatted: Underline
                                                                                                   Formatted: Title, Left
                         IN THE UNITED STATES DISTRICT COURT                                       Formatted: Font: Not Bold, Underline
                                       FOR THE                                                     Formatted: Font: Not Bold
                           NORTHERN DISTRICT OF ILLINOIS
                                                                                                   Formatted: Title, Left, Space After: 18 pt
                                  EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                  Case No: 1:19-cv-01610
                                )
                                )
v.                              )                  Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
                                                Defendants.)
                                          )     Civil No.
       Plaintiff                          )
                                          )
                                          )
       Defendant                          )
                                          )                                                        Formatted: Normal
                                     ACKNOWLEDGMENT                                                Formatted: Font: Not Bold, Underline
                                            AND                                                    Formatted: Font: Not Bold, Underline


                                AGREEMENT TO BE BOUND                                              Formatted: Underline
                                                                                                   Formatted: Title, Left, Space Before: 18 pt
       The undersigned hereby acknowledges that he/she has read the Agreed Confidentiality         Formatted: Font: Not Bold, Underline
                                                                                                   Formatted: Body Text 2J, Indent: First line: 0"
Order dated _________ in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the
United States District Court for the Northern District of Illinois in matters relating to the Agreed

Confidentiality Order and understands that the terms of the Agreed Confidentiality Order obligate

him/her to use materials designated as Confidential or Highly Confidential - Outside Counsel Eyes

Only Information in accordance with the Order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential or Highly Confidential - Outside Counsel Eyes

Only Information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Agreed Confidentiality Order may

result in penalties for contempt of court.

Name:          ______________________________                                                          Formatted: SignatureByLine, Tab stops: 3.5", Right


Job Title:        ____________________________

Employer:          ___________________________

Business Address:
         __________________________________                                                            Formatted: Underline




Date:                                    ________________________________
                       __________________________________

                       __________________________________

                                              Signature: ______________________________                Formatted: SignatureByLine, Indent: Left: 3", Tab stops:
                                                                                                       3.5", Right
                                              Date: __________




                                                 7
